Johnson, P. J.
Section 542a o.f the Code of Civil Procedure (¶ 4642, Gen. Stat. 1889) reads :
“No appeal or proceeding in error shall be had or taken to the Supreme Court in any civil action unless the amount or value in controversy, exclusive of costs, shall exceed one hundred dollars ($100) except in cases involving the tax or revenue laws, or the title to real estate, or an action for damages in which slander, libel, malicious prosecution, or false imprisonment is declared upon, or the constitution of this state, or the constitution, laws or treaties of the United States, and when the judge of the district or superior court trying the case involving less than one hundred dollars ($100) shall certify to the Supreme Court that the case is one belonging to the excepted classes.''
Under this section the Appellate Court has no jurisdiction to review the judgment of the district court in any civil action unless the amount or value in con*623troversy, exclusive of costs, shall exceed one hundred dollars, except in certain cases where the judge of the district court trying the case involving less than one hundred dollars, shall certify to the court that the case is one within the excepted classes. The record must show affirmatively that the case is one in which the court has jurisdiction, or the petition must be dismissed. This record shows that the suit was to enjoin the Sheriff from making a sale of certain property, without alleging any value thereof, and for one hundred dollars damages. The record not showing that the amount, or value, in controversy, exclusive of costs, exceeds one hundred dollars, and it not appearing by the certificate of the trial judge that it belongs to the excepted classes, the petition in error is dismissed.